      Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

 IN RE: ABILIFY (ARIPIPRAZOLE)               Case No. 3:16-md-2734-MCR-GRJ
 PRODUCTS LIABILITY
 LITIGATION                                     Chief Judge M. Casey Rodgers
                                                 Magistrate Judge Gary Jones
 This document relates to:
 HARVIE LANIER,
                                                    Short Form Complaint
 Plaintiff,                                           and Jury Demand
 v.

 Bristol-Myers Squibb Company,
 Otsuka Pharmaceutical Co., Ltd., and
 Otsuka America Pharmaceutical, Inc.,

 Defendants.


       MASTER SHORT FORM COMPLAINT AND JURY DEMAND

       Plaintiffs incorporate by reference Plaintiffs’ Master Long Form Complaint

and Jury Demand filed in In Re: Abilify® Products Liability Litigation in the

United States District Court for the Northern District of Florida, filed as No. 108-

1 on the Master Docket. Pursuant to Case Management Order No.1, the following

Short Form Complaint encompasses Plaintiffs’ claims as adopted from the Master

Long Form Complaint in the above-captioned action.

       Plaintiffs select and indicate by checking boxes where requested, parties and

claims specific to this case. As necessary, Plaintiffs include: (a) additional claims
                                                                         Page 1 of 6
          Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 2 of 6




against the Defendant(s) listed in paragraph 1, which are set forth in paragraph 10,

and the supporting facts for which are alleged in paragraph 11 or on an additional

sheet attached to this Complaint, and/or (b) claims pleaded against additional

defendants not listed in the Master Long Form Complaint, which are set forth in

paragraph 12 and the supporting facts for which are alleged in paragraph 12 or on

an additional sheet attached to this Complaint.

          Plaintiffs, by and through counsel, allege as follows:

I.        DEFENDANTS

          1.    Plaintiffs name the following Defendants in this action [check only

those that apply]:


               Bristol-Myers Squibb Company

               Otsuka Pharmaceutical Co., Ltd.

               Otsuka America Pharmaceutical, Inc.

II.       PLAINTIFFS

          2.    Plaintiff(s):       HARVIE LANIER

          3.    Plaintiff’s Spouse (if applicable):

          4.    Other Plaintiff and capacity, if applicable (i.e., administrator, executor,

guardian, conservator, etc.):       N/A

          5.    Plaintiff’s State of Residence:   North Carolina


                                                                              Page 2 of 6
       Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 3 of 6




       6.    Identify the United States District Court and Division in which venue

would be proper absent direct filing: USDC Western District of North Carolina,

Hickory Division

III.   ABILIFY® INGESTION

       7.    Plaintiff ingested Abilify® from approximately         2011 until    2014.

       8.    Plaintiff alleges that Abilify® was ingested in the following state(s):

       North Carolina

IV.    INJURIES

       9.    Plaintiff alleges the following injury(ies) as a result of Abilify® usage:

 Plaintiff suffered mental pain, suffering, and anguish, loss of capacity for the
 enjoyment of life, expense of medical care and treatment, loss of earnings, loss of
 ability to earn money, aggravation of a pre-existing condition, gambling losses,
 spending losses, hyper sexuality, divorce, and other economic losses. The losses
 are either permanent or continuing, and Plaintiff will suffer the losses in the future.




                                                                            Page 3 of 6
      Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 4 of 6




V.    CLAIMS/COUNTS

      10.   The following claims asserted in the Master Long Form Complaint, and

the allegations with regard thereto in the Master Long Form Complaint, are adopted

in this Short Form Complaint by reference:


           Count I – STRICT LIABILITY

           Count II – BREACH OF EXPRESS WARRANTY

           Count III – BREACH OF IMPLIED WARRANTY

           Count IV – NEGLIGENCE

           Count V – NEGLIGENCE PER SE

           Count VI – NEGLIGENT MISREPRESENTATION

           Count VII – VIOLATION OF CONSUMER PROTECTION LAWS,
            SPECIFICALLY:

           Count VIII – FRAUDULENT CONCEALMENT

      □     Count IX – LOSS OF CONSORTIUM

           Count X – PUNITIVE DAMAGES

           Count XI – OTHERS [Specify below]




                                                                      Page 4 of 6
       Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 5 of 6




       11.   If additional claims against the Defendants identified in the Master

Long Form Complaint are alleged in paragraph 10, the facts supporting these

allegations must be pleaded. Plaintiff asserts the following factual allegations against

the Defendants identified in the Master Long Form Complaint:


 N/A




       12.   Plaintiffs assert the following additional claims and factual allegations

against other Defendants (must name defendant and its alleged citizenship):


 N/A




                                                                            Page 5 of 6
      Case 3:19-cv-00102-MCR-GRJ Document 1 Filed 01/21/19 Page 6 of 6




      WHEREFORE, Plaintiffs pray for relief as set forth in the Plaintiffs’ Master

Long Form Complaint in In Re: Abilify® Products Liability Litigation in the United

States District Court for the Northern District of Florida.


                                        AYLSTOCK, WITKIN, KREIS &
                                        OVERHOLTZ, PLLC
      Dated: January 21, 2019             s/ Bryan F. Aylstock
                                        Bryan F. Aylstock, FL Bar No. 0078263
                                        Stephen H. Echsner, FL Bar No. 304719
                                        Justin G. Witkin, FL Bar No. 109584
                                        Douglass A. Kreis, FL Bar No. 129704
                                        17 East Main Street, Suite 200
                                        Pensacola, Florida 32502
                                        Office: (850) 202-1010
                                        Fax: (850) 916-7449
                                        baylstock@awkolaw.com
                                        sechsner@awkolaw.com
                                        jwitkin@awkolaw.com
                                        dkreis@awkolaw.com

                                        ATTORNEYS FOR THE PLAINTIFFS




                                                                      Page 6 of 6
